Case 1:18-md-02859-PAC Document 360 Filed 04/27/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- x
IN RE: ZIMMER M/L TAPER HIP :
PROSTHESIS OR M/L TAPER : MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV :
TECHNOLOGY AND : 18-MD-2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS : 18-MC-2859 (PAC)
LIABILITY LITIGATION :
ORDER NO. 59

This Document Relates to All Cases

wenn n ewe nnn nnn tenn nnnnenne x

 

As directed, Zimmer has shown good cause for redacting certain portions of Dr. Iorio’s
expert report (Plaintiffs’ Exhibit E, ECF No. 349-5'), and those reasons outweigh the relatively
light presumption of public access to those portions of Exhibit E. Accordingly, the Court accepts
Zimmer’s proposed redactions. Plaintiffs are directed to publicly file a new copy of Exhibit E,
containing only the redactions specified below.

Plaintiffs filed Exhibit E with certain redactions that removed references to materials that
Zimmer produced in discovery and marked confidential, subject to a protective order. Letter
Mot, for Leave to File Redacted Ex. 1, ECF No. 346. Because Plaintiffs made their redactions
on Zimmer’s behalf, the Court directed Zimmer to show cause as to why those redactions should
be allowed to remain on the public filing with the Court maintaining an unredacted copy under
seal. Order No. 57 at 1, 2, ECF No. 353.

A protective order, regulating confidentiality of discovery documents as between parties,
“may provide guidance regarding what documents might be appropriate to seal.” Capricorn
Memt. Sys., Inc. v. Gov't Emps., Ins. Co,, No. 15-cv-2926, 2019 WL 5694256, at *20 (E.D.N.Y.

July 22, 2019) (internal quotations and citation omitted). But once a party discloses those

 

! All ECF citations are to case No, 18-md-2859.
Case 1:18-md-02859-PAC Document 360 Filed 04/27/21 Page 2 of 4

documents to the court to consider in adjudicating a motion to strike, the documents become
judicial documents, and the public’s right to access the documents is implicated. Id. at *21
(discussing rebuttal expert reports and responses to interrogatories submitted as exhibits to
briefing concerning a motion to strike an expert disclosure). Exhibit E, submitted with Plaintiffs’
opposition to Zimmer’s motion to strike expert reports, is a judicial document subject to a
presumption of public access. See id.; see also Brown v. Maxwell, 929 F.3d 41, 50 (2d Cir.
2019) (explaining that documents filed in connection with motions to compel, to quash, and to
exclude certain deposition testimony are judicial documents because they call on the court to
exercise its Article III powers and they are of value to those who monitor the federal courts, and
are thus “subject to at least some presumption of public access”). Deciding whether to accept
judicial documents under seal is “a wholly separate inquiry” from deciding whether to maintain
the confidentiality of documents disclosed between the parties in discovery. Capricorn, 2019
WL 5694256, at *20. Thus, a party does not provide a sufficient basis for maintaining a judicial
document under seal by simply pointing to the fact that the material disclosed in the document
was produced in discovery subject to a protective order. See id. at *20-21.

Because the “court’s authority to oversee discovery and control the evidence introduced
at trial. . . is ancillary to the court’s role in adjudicating a case,” the weight of “the presumption
of public access in filings submitted in connection with discovery disputes or motions in limine
is generally somewhat lower than the presumption applied to material introduced at trial, or in
connection with dispositive motions such as motions for dismissal or summary judgment.”
Brown, 929 F.3d at 50, Accordingly, “while a court must still articulate specific and substantial

reasons for sealing such material, the reasons usually need not be as compelling as those required
Case 1:18-md-02859-PAC Document 360 Filed 04/27/21 Page 3 of 4

to seal summary judgment filings.” Jd. Thus, the weight of the presumption of public access to
Exhibit E is relatively low.

In response to Order 57, Zimmer produced a table identifying each redaction that should
be maintained and explaining what the material is, and then argued why each redaction is
necessary while conceding that certain of Plaintiffs’ current redactions are not necessary. Letter
in Resp. to Order No. 57 at 1-7, ECF No. 357. This enabled the Court to properly weigh the
need for confidentiality against the presumption of public access. And Zimmer’s narrow
tailoring (while not strictly necessary in this instance, because the judicial document at issue
does not implicate the First Amendment right to public access, but only the weaker common law
right) shows Zimmer has acted in good faith to carefully consider what actually needs to be kept
secret, and what does not.

The Court has compared Zimmer’s submission to the redacted portions of Exhibit E and
finds that Zimmer’s descriptions of the information contained in the redacted portions are
accurate. The redactions are warranted because if the redacted portions were made public, they

would reveal confidential trade secret information,’ research and development information,

 

2 “Courts have routinely applied the six factors set forth in the Restatement (First) of Torts § 757,
comment b, when determining the existence of a trade secret: (1) the extent to which the
information is known outside of [the] business; (2) the extent to which it is known by employees
and others involved in [the] business; (3) the extent of measures taken by [the business] to guard
the secrecy of the information; (4) the value of the information to [the business} and [its]
competitors; (5) the amount of effort or money expended by [the business] in developing the
information; (6) the ease or difficulty with which the information could be properly acquired or
duplicated by others.” Uni-Sys., LLC v. U. S. Tennis Ass'n, Inc., No. 17 CV 147, 2019 WL
3753780, at *4 (E.D.N.Y. Aug. 8, 2019) (alterations in original; citation omitted). Applying
these factors, courts will seal judicial documents “where trade secrets and material that would
place a party at a competitive disadvantage are being used in public filings.” Id. (quoting New
York v. Actavis, No. 14 CV 7473, 2014 WL 5353774, at *3 (S.D.N.Y. Oct. 21, 2014)). Here,
Zimmer has taken steps to maintain the confidentiality of the information at issue; that
information is valuable because it could allow competitors to copy Zimmer’s Kinectiv and
VerSys production and product investigation methods; and others presumably could not easily

3
Case 1:18-md-02859-PAC Document 360 Filed 04/27/21 Page 4 of 4

marketing strategy, sales data, and information gleaned from internal tests and investigations,
which Zimmer’s competitors could use to gain an unearned competitive edge (thereby causing -
Zimmer a competitive injury). Hypnotic Hats, Ltd. v. Wintermantel Enters., LLC, 335 F. Supp.
3d 566, 600 (S.D.N.Y 2018); Uni-Sys., LLC v. U. S. Tennis Ass’n, Inc., No. 17 CV 147, 2019
WL 3753780, at *4 (E.D.N.Y. Aug. 8, 2019); Tropical Sails Corp. v. Yext, Inc., No. 14 Civ.
7582, 2016 WL 1451548, at #4 (S.D.N.Y. Apr. 12, 2016); Encyclopedia Brown Prods., Ltd. v.
Home Box Off., 26 F. Supp. 2d 606. Thus, legitimate reasons for sealing outweigh the relatively
low presumption of public access to the redacted portions of Exhibit E.
CONCLUSION

The Court accepts Plaintiffs’ proposed redactions based on the reasons Zimmer provided
for sealing the information contained in those redactions. Plaintiffs are directed to publicly file a
copy of Exhibit E without the redactions contained in paragraphs 51, 100-102, 112-129, and the
last three sentences of paragraph 140. The publicly filed copy must contain all other redactions
that Plaintiffs proposed in their filing under seal.?

The Clerk of Court is directed to close the entries at 18-md-2859 ECF numbers 353 and
357; and 18-mc-2859 ECF numbers 160 and 162.

Dated: New York, New York SO ORDERED
April 27_, 2021 y

lag A bare

 

HONORABLE PAUL A. CROTTY
United States District Judge

 

acquire the information without expending time and money designing and testing production and
investigation techniques. See Letter in Resp. to Order No. 57 at 3, 7, ECF No. 357.

3 These redactions include the portions that Plaintiffs highlighted in the following paragraphs:
52, 73, 98, 136-137, 140, 143, 145-152, 154, 155-157, 159, 160-161.

4
